Dear Mr. Williams:
This letter is in response to your opinion request asking whether a public building, such as a county courthouse which is over 100 years old, may be torn down without a public hearing or notice.
We have not been advised that the county courthouse has ever been designated by any federal authority as an historical landmark, and we have not been advised of any deed restrictions which should be considered. Further, we are not advised as to whether or not a new courthouse will be constructed on the same site, however, we presume that such is the case.
Under § 49.310, RSMo, the county court has the power to construct, reconstruct, remodel and repair the courthouse.
We find no express provision relating to the razing of such a courthouse, which would require a public hearing or notice regarding the exercise of such power. However, meetings of the county court come under the provisions of the "Sunshine Law," §§ 610.010, RSMo, et seq., which generally, with certain specified exceptions not pertinent here, require that meetings of the county court be open meetings. Section610.020, RSMo, also requires notification to the general public of all special public meetings although no notice is required for regular meetings established by law, ordinance, rule or regulation of the body.
Clearly the people of McDonald County have a right generally to attend meetings of the county court with respect to the demolition of such a building; although, as we stated, a "public hearing" in the sense of public participation as such is not required.
Very truly yours,
                                  JOHN ASHCROFT Attorney General